Citation Nr: 1632757	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-35 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an effective date prior to May 25, 2011, for the award of service connection for cervical spine degenerative arthritis.

3.  Entitlement to an effective date prior to May 25, 2011, for the award of service connection for radiculopathy of the right upper extremity.

4.  Entitlement to an effective date prior to May 25, 2011, for the award of service connection for radiculopathy of the left upper extremity.

5.  Entitlement to an effective date prior to May 25, 2011, for the award of service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 1992, from October 1993 to July 1994, and from November 1994 to December 2008.  He also had a period of Reserve service.  These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office.


FINDINGS OF FACT

1.  On April 12, 2016, at a hearing before the Board and prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his authorized representative, that the Veteran desired to withdraw his claims of entitlement to effective dates prior to May 25, 2011, for the award of service connection for cervical spine degenerative arthritis, radiculopathy of the right and left upper extremities, and sleep apnea.

3.  The Veteran's current tinnitus cannot be reasonably disassociated from his military service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to effective dates prior to May 25, 2011, for the award of service connection for cervical spine degenerative arthritis, radiculopathy of the right and left upper extremities, and sleep apnea, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on April 12, 2016, at a hearing before the Board, the Veteran, through his authorized representative, withdrew the claims of entitlement to effective dates prior to May 25, 2011, for the award of service connection for cervical spine degenerative arthritis, radiculopathy of the right and left upper extremities, and sleep apnea.   Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.

Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Through statements and testimony before the Board, the Veteran contends that he developed tinnitus as a result of performing duties controlling aircraft where he was routinely exposed to noise from radio equipment, jet engines, and turbine generators.  The Veteran indicated that he had constant, bilateral tinnitus since his discharge from service.  He further asserted that he has not had any occupational noise exposure in his civilian occupation.  The Veteran's DD Form 214 revealed that his military occupational specialty was Air Weapons Director and Chief of Weapons and Tactics.  The Veteran's description of his duties and noise exposure is consistent with the circumstances of his service.  The Board finds the Veteran's statements competent and credible evidence of in-service noise exposure.

Service treatment records associated with the claims file are negative for a diagnosis of or treatment for tinnitus; however, audiograms dated in May 2006 and May 2008 reveal the Veteran had steady noise exposure, to include impulse noise.  

Post-service, a May 2016 private medical record reported bilateral, constant, tinnitus.  The provider noted that the Veteran was an air traffic controller and had confused tinnitus with background noise while performing duties during service, but when he retired there was no background noise and tinnitus became more noticeable.  

The evidence of record does not demonstrate any substantial occupational or recreational noise exposure without hearing protection following the Veteran's active duty discharge.  Based on the above, the Board finds the Veteran's assertions competent and credible evidence of experiencing tinnitus since active duty service. 

In view of the totality of the evidence, including the Veteran's documented in-service military occupation specialty, his in-service noise exposure, the current findings of tinnitus, and the competent and credible lay assertions of record, the Board finds that Veteran's tinnitus loss cannot be reasonably disassociated from his military service.  Accordingly, service connection for tinnitus loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to an effective date prior to May 25, 2011, for the award of service connection for cervical spine degenerative arthritis is dismissed.

The claim of entitlement to an effective date prior to May 25, 2011, for the award of service connection for radiculopathy of the right upper extremity is dismissed.

The claim of entitlement to an effective date prior to May 25, 2011, for the award of service connection for radiculopathy of the left upper extremity is dismissed.

The claim of entitlement to an effective date prior to May 25, 2011, for the award of service connection for sleep apnea is dismissed.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


